Citation Nr: 0620246	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-23 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD.

3.  Entitlement to service connection for a disability due to 
exposure to dioxin (Agent Orange).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970.  He served in the Republic of Vietnam from 
October 10, 1969 to October 8, 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of July 2002 and February 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In a VA Form 21-4138 dated in September 2002, the veteran 
asked to reopen his claim for service connection for a skin 
disorder due to exposure to herbicides.  This issue is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  In an April 1990 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
PTSD; the appellant was informed of this decision the next 
month, but did not file a notice of disagreement (NOD) within 
one year of notification.

2.  In a July 2002 rating decision, the RO determined that no 
new and material evidence had been received to reopen the 
appellant's previous claim for entitlement to service 
connection for anxiety reaction; the appellant was informed 
of this decision the next month, but did not file an NOD 
within one year of notification.

3.  Evidence added to the record since the April 1990 and 
July 2002 rating decisions is new evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
appellant's claim for service connection for a psychiatric 
disorder.  

4.  There is no competent medical evidence showing that the 
veteran has been diagnosed with a disability for which the 
Secretary has specifically determined that a presumption of 
service connection is warranted due to exposure to dioxin. 


CONCLUSIONS OF LAW

1.  An April 1990 rating decision, denying the appellant's 
claim for entitlement to service connection for PTSD, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2005).

2.  A July 2002 rating decision, determining that no new and 
material evidence had been received to reopen a claim for 
service connection for anxiety reaction, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).

3.  New and material evidence has been received since the 
April 1990 and July 2002 ratings decisions to reopen the 
veteran's claims for entitlement to a psychiatric disorder, 
to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

4.  A disorder due to exposure to herbicides in service may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.307, 3.313 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, September 2002 and January and May 2003 
letters satisfied notice requirements for elements (1), (2) 
and (3) above, but it is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his service-connection 
claim due to exposure to dioxin.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  These letters informed 
the veteran what additional information or evidence was 
needed to establish service connection, what information VA 
had or would provide, and what information that he should 
provide.  In the September 2002 letter, the RO asked the 
veteran to complete authorizations for release of information 
and it would request private medical records for him.  He was 
also told that he could get the records himself and send them 
to VA.  In a May 2003 letter, the RO asked the veteran to 
send the information describing additional evidence or the 
evidence itself to VA.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal regarding a 
disability due to exposure to dioxin, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if service connection was granted on appeal.  Initially, the 
Board notes that VA is not required to provide notice or 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  In the case of the 
veteran's service-connection claim for a disability due to 
exposure to herbicide, since he has not been diagnosed with a 
disability for which the Secretary has specifically 
determined that a presumption of service connection is 
warranted due to exposure to dioxin (Agent Orange), without a 
current disability there is no valid claim.  However, in 
light of the fact that the veteran's service-connection claim 
for a disability claimed to be due to exposure to dioxin 
(herbicides) is being denied, there can be no possibility of 
any prejudice to the claimant under the holding in 
Dingess/Hartman, supra.  The veteran and his 
representative/attorney have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.

Service, non-VA and VA medical records, a VA doctor's 
statement, VA examination reports, and lay statements have 
been associated with the record.  Under these circumstances, 
the Board finds that the provisions of 38 U.S.C.A. § 5103 do 
not mandate an examination for the service-connection claim 
discussed in this decision, particularly in light of the fact 
that the veteran has not been diagnosed with a disability for 
which service connection can be presumed to be due to 
exposure to herbicides.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the veteran's dioxin claim and 
that VA has satisfied, to the extent possible, the duty to 
assist.  The Board is not aware of the existence of 
additional relevant evidence in connection with the veteran's 
service-connection claim due to exposure to dioxin.  

Similarly, the Board concludes that it is not precluded from 
adjudicating whether to reopen the appellant's service-
connection claim for a psychiatric disorder without first 
deciding whether the VA's notice and assist requirements have 
been satisfied with respect to the issue of new and material 
evidence.  This is so because the Board is taking action 
favorable to the appellant in reopening his service 
connection claim for a psychiatric disorder, to include PTSD.  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for PTSD 
and anxiety reaction.  Whether new and material evidence has 
been presented is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in an April 1990 
rating decision, the RO initially denied service connection 
for PTSD, noting that the veteran had not been diagnosed with 
PTSD.  The veteran was informed of this decision the 
following month and did not submit a NOD within one year of 
notification.  Therefore, the April 1990 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2005).  In April 2002, the veteran 
asked to reopen a claim for service connection for anxiety 
reaction.  In a July 2002 rating decision, the RO determined 
that no new and material evidence had been submitted to 
permit reopening his previously denied claim of service 
connection for anxiety reaction, noting that the information 
submitted by the veteran was cumulative or redundant and 
failed to establish a connection to military service.  The 
veteran was informed of this decision the following month and 
did not submit a NOD within one year of notification.  
Therefore, the July 2002  rating decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 
(2005).  In September 2002, the veteran asked to reopen his 
claim for service connection for anxiety reaction (also 
claimed as PTSD).  In a February 2003 rating decision, the 
subject of this appeal, the RO determined that no new and 
material evidence had been received to reopen the veteran's 
claim for service connection for anxiety reaction (also 
claimed as PTSD).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2005).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2006).
The evidence secured since the April 1990 and July 2002 
rating decisions consist of additional VA treatment records, 
which include diagnoses of a mood disorder and PTSD due to 
claimed stressors from his experiences in Vietnam.  These 
diagnoses are clearly new, in that they are not redundant of 
other evidence considered in the previous rating decisions.  
Moreover, the evidence is material to the issue under 
consideration, as it includes diagnoses of a mood disorder 
and PTSD that may satisfy essential elements of the veteran's 
claim.  Namely, the new evidence goes to whether the veteran 
has a current diagnosis of a psychiatric disorder, to include 
PTSD, and perhaps whether this disorder might be due to 
service.  Therefore, in light of the new and material 
evidence, the veteran's service-connection claim for a 
psychiatric disorder, to include PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).



Service Connection

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2005); see also 69 Fed. Reg. 31,882 (June 
8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).  

The veteran served in the Republic of Vietnam during the 
Vietnam era and thus his exposure to herbicides is conceded.  
In his September 2002 request for service connection due to 
exposure to dioxin; however, the veteran did not identify a 
particular disorder as being due to such exposure.  A review 
of the record fails to show that the veteran has been 
diagnosed with one of the disabilities subject to presumptive 
service connection listed in 38 C.F.R. § 3.309(e) (2005).  
The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  Therefore the veteran is not entitled to the 
presumptions for diseases due to exposure to herbicides in 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a) (6)(iii).


ORDER

New and material evidence to reopen the appellant's claim for 
service connection for a psychiatric disorder, to include 
PTSD, has been received and the claim is reopened.  To this 
extent, the appeal is granted.

Service connection for a disability due to exposure to dioxin 
(Agent Orange) is denied.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for a psychiatric disorder, to 
include PTSD, the claim is REMANDED for de novo review.

As previously indicated, the Court held in Dingess/Hartman, 
supra, that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal.  Further, it is unclear whether the RO 
has requested "that the claimant provide any evidence in the 
claimant's possession that pertains to [his] claim."  
38 C.F.R. § 3.159(b)(1).  

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2005).

Since it is unclear whether the veteran engaged in combat 
with the enemy, his lay testimony or statements alone are not 
enough to establish the occurrence of the alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain service records or other credible 
evidence, which corroborates the stressor(s).  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

The duty to assist includes obtaining additional non-VA and 
VA treatment records, attempting to verify in-service 
stressor(s), and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  At a 
January 1984 VA examination, the veteran claimed that he had 
been hospitalized for his nerves about eight years prior at 
the Washington County Hospital in Chipley, Florida, but no 
such records have been associated with the file.  Moreover, 
he is currently being treated at the Pensacola VA mental 
health clinic and has been treated for anxiety by two private 
physicians.  On remand, the VA should ask the veteran again 
to identity and sign releases for health care providers that 
have treated him for any psychiatric disorder since service, 
to include anxiety, PTSD or a mood disorder, and should 
attempt to obtain any missing non-VA and VA treatment 
records.  

The Board observes that, between October 1969 and October 
1970, the veteran was a flamethrower stationed with the 25th 
Infantry Division at Cu Chi in Tay Ninh province in the 
Republic of Vietnam, which was involved in combat with the 
enemy in the Boi Loi Woods and HoBo Woods and that the 
veteran participated in the 11th Campaign Unnamed.  The 
veteran submitted a photograph of himself on, and a 
description of, a M132 mechanized flamethrower - a flame 
weapon mounted in a combat vehicle (generally an armored 
personnel carrier) that projects and ignites thickened fuel 
for the purpose of producing casualties or destroying 
material.  Regarding in-service stressor(s), the veteran 
provided the VA with multiple possible stressors.  For 
example, the veteran claims that he was subject to sniper 
fire and mortar and rocket attacks and indicated that he has 
a scar from a bullet round nicking his finger, for which he 
never sought treatment.  In October 1969, he remembers that 
three of his comrades dying during a fight with the enemy in 
the HoBo Woods near Tay Ninh; that, in April or May, his M132 
mechanized flamethrower hit a mine as a result of which one 
of his comrades received a Purple Heart; that he was a 
machine gunner for awhile; that as a flamethrower he killed 
16 North Vietnamese soldiers during one incident; and that he 
went to Rocket City (Da Nang), which was the subject of 
mortar attacks.  It appears that the RO has never sought 
confirmation of the veteran's claimed stressors.  On remand, 
the RO should ask the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any available information, 
which might corroborate the veteran's alleged in-service 
stressor(s).  In particular, the RO should attempt to verify 
whether any soldiers from the 25th Infantry Division were 
killed by the enemy in October 1969 in the HoBo Woods and 
whether an M132 flamethrower hit a mine during April or May 
1970.

The veteran has been diagnosed with various psychiatric 
disorders.  On remand, the veteran should be afforded a VA 
psychiatric examination to provide an opinion as to whether 
any psychiatric disorder found on examination may be related 
to service, to include PTSD due to a verified stressor.  The 
Board reminds the veteran that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that: (1) includes an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should ask the veteran to 
identify all health care providers that 
have treated him for any psychiatric 
disorder since his discharge from service 
in October 1970 through the present.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In 
particular, missing treatment records 
from the Pensacola VA medical facility, 
from the Washington County Hospital in 
Chipley, Florida, and from Drs. Sheffield 
and Wegman should be obtained.  If 
records are unavailable, please have the 
health care provider so indicate.

3.  The VA should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information, which might 
corroborate the veteran's alleged in-
service stressor(s).  The veteran served 
on active duty with the Army from 
December 1968 to October 1970.  He was in 
Vietnam from October 1969 to October 
1970, where he was stationed with the 
25tth Infantry Division at Cu Chi near 
Tay Ninh Province.  The veteran claims 
that that his Division was subject to 
sniper fire and mortar and rocket 
attacks.  He claims that he has a scar 
from a bullet round nicking his finger, 
for which he never sought treatment; 
that, in October 1969, he remembers three 
of his comrades dying during a fight with 
the enemy in HoBo Woods near Tay Ninh; 
that, in April or May, his M132 
mechanized flamethrower hit a mine as a 
result of which one of his comrades 
received a Purple Heart; that he was a 
machine gunner for awhile; that as a 
flamethrower he killed 16 North 
Vietnamese soldiers during one incident; 
and that he also went to Rocket City (Da 
Nang), which was the subject of mortar 
attacks.  The VA must provide the JSRRC 
with copies of any of the veteran's 
service personnel records, showing 
service dates, duties, and units of 
assignment, and stressor statements.

4.  After items 1 through 3 are 
completed, the VA should prepare a report 
detailing the nature of any in-service 
stressor(s) that was established by the 
record.  If none was verified, the report 
will so state.  This report is then to be 
added to the claims file. 

5.  After completion of 1 through 4 
above, VA should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) found.  The examiner should 
take a complete history from the veteran 
and review the entire claims file and 
must indicate in the examination report 
that such was performed.  All special 
studies or tests including psychological 
testing and evaluations, deemed necessary 
by the examiner are to be accomplished.  
The psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible stressor(s) that caused the 
disorder and the evidence upon which that 
opinion was based to establish the 
existence of the stressor.  The examiner 
should comment explicitly upon whether 
the veteran's alleged stressor(s) was one 
of the stressors verified by VA or the 
JSRRC.  If so, the examiner should also 
comment explicitly upon whether there is 
a link between such a stressor and the 
current symptoms, if any.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  Note 
that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

6.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection for 
a psychiatric disorder, to include PTSD.  
If any determination remains unfavorable 
to the appellant, he and his attorney 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his attorney have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


